                                                                                   1 Michael Gerard Fletcher (State Bar No. 070849)
                                                                                       mfletcher@frandzel.com
                                                                                   2 Gerrick M. Warrington (State Bar No. 294890)
                                                                                       gwarrington@frandzel.com
                                                                                   3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                     1000 Wilshire Boulevard, Nineteenth Floor
                                                                                   4 Los Angeles, California 90017-2427
                                                                                     Telephone: (323) 852-1000
                                                                                   5 Facsimile: (323) 651-2577

                                                                                   6 Attorneys for creditor ZIONS
                                                                                     BANCORPORATION, N.A., dba
                                                                                   7 California Bank & Trust

                                                                                   8
                                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                                   9
                                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                  10
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                                                              SAN JOSE DIVISION
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                  12
                                                                                       In re                                              Case No. 21-50028-SLJ
                                                                                  13
                                                     (323) 852‐1000




                                                                                       EVANDER FRANK KANE,                                Chapter 7
                                                                                  14
                                                                                                           Debtor.                        REPLY OF ZIONS BANCORPORATION,
                                                                                  15                                                      N.A. IN SUPPORT OF ITS OBJECTION
                                                                                                                                          TO HOMESTEAD EXEMPTION
                                                                                  16
                                                                                                                                          Date:    June 9, 2021
                                                                                  17                                                      Time:    2:00 p.m.
                                                                                                                                          Place:   Via Zoom Video Conference
                                                                                  18
                                                                                                                                          Hon. Stephen L. Johnson
                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 153    Filed: 06/02/21   Entered: 06/02/21 19:49:36   Page 1 of
                                                                                       4245426v2 | 031205-0132                    20                                             1
                                                                                    1                                                            Table of Contents
                                                                                                                                                                                                                                    Page
                                                                                    2
                                                                                        I.      Introduction ............................................................................................................................6
                                                                                    3
                                                                                        II.     Relevant Facts ........................................................................................................................6
                                                                                    4
                                                                                        III.    Analysis ..................................................................................................................................7
                                                                                    5
                                                                                                A.         Section 522(o) Applies Squarely to Kane’s Actions and his Arguments to
                                                                                    6                      the Contrary Are Unsupported by Evidence or Legal Authority. ..............................7
                                                                                    7           B.         Section 522(p) Applies in California. ......................................................................11
                                                                                    8           C.         Kane’s Argument that He Gets to Keep $245,000 in Purported
                                                                                                           “Appreciation” From August 2020 to the Petition Date is Flawed and
                                                                                    9                      Unsupported by Evidence. .......................................................................................13
                                                                                   10
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                                D.         The Court Should Reject Kane’s Procedural Arguments.........................................14
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11                      1.         The Homestead Objection was Timely Filed and Served. ...........................14
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12                      2.         The Court Should Apply the Plain Meaning of the Rule and Reject
                                                                                                                      Kane’s Request that the Court Inject a Brand New 30-Day Service
                                                                                   13                                 Rule Into Rule 4003(b). ................................................................................15
                                                     (323) 852‐1000




                                                                                   14                      3.         The Court Should Decline to Follow Bush Because it is Both
                                                                                                                      Misguided and Materially Factually Distinguishable. .................................16
                                                                                   15
                                                                                                           4.         The Court Should Not Apply “Strict Construction” or “Liberal
                                                                                   16                                 Construction” of Rule 4003(b)(4) Where Kane Does Not Dispute
                                                                                                                      That He Received Timely Notice. ................................................................18
                                                                                   17
                                                                                                           5.         The Case of Fisher is Better Reasoned and More Factually On
                                                                                   18                                 Point. ............................................................................................................19
                                                                                   19                      6.         The Court May Not Summarily Overrule the Objection..............................20
                                                                                   20 IV.       Conclusion ............................................................................................................................20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153            Filed: 06/02/21               Entered: 06/02/21 19:49:36                        Page 2 of                  2
                                                                                                                                           20
                                                                                    1
                                                                                                                                              Table of Authorities
                                                                                    2
                                                                                                                                                                                                                       Page(s)
                                                                                    3
                                                                                         Federal Cases
                                                                                    4
                                                                                         In re Arrol,
                                                                                    5
                                                                                             170 F.3d 934 (9th Cir. 1999) ................................................................................................... 18
                                                                                    6
                                                                                         In re Aurelio,
                                                                                    7        252 B.R. 102 (Bankr. N.D. Miss. 2000).................................................................................... 7

                                                                                    8 In re Bush,
                                                                                          346 B.R. 523 (Bankr. E.D. Wash. 2006) .......................................................................... passim
                                                                                    9
                                                                                      In re Diaz,
                                                                                   10
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                          547 B.R. 329 (B.A.P. 9th Cir. 2016) ............................................................................... 7ffisher
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                                                                      In re Fisher,
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12     63 B.R. 649 (Bankr. W.D. Ky. 1986)................................................................................ 19, 20

                                                                                   13 Gill v. Stern (In re Stern),
                                                     (323) 852‐1000




                                                                                          345 F.3d 1036 (9th Cir. 2003) ............................................................................................... 8, 9
                                                                                   14
                                                                                      In re Greene,
                                                                                   15     583 F.3d 614 (9th Cir. 2009) ................................................................................................... 13
                                                                                   16
                                                                                      In re Kane,
                                                                                   17     336 B.R. 477 (Bankr. D. Nev. 2006)....................................................................................... 14

                                                                                   18 In re Kaplan,
                                                                                          331 B.R. 483 (Bankr. S.D. Fla. 2005) ............................................................................... 11, 12
                                                                                   19
                                                                                      In re Keck,
                                                                                   20     363 B.R. 193 (Bankr. D. Kan. 2007)....................................................................................... 10
                                                                                   21 Lamie v. U.S. Tr.,

                                                                                   22    540 U.S. 526 (2004) ................................................................................................................ 15

                                                                                   23 In re Laurain,
                                                                                          113 F.3d 595 (6th Cir. 1997) ................................................................................................... 19
                                                                                   24
                                                                                      In re Lee,
                                                                                   25     889 F.3d 639 (9th Cir. 2018) ............................................................................................. 17, 18
                                                                                   26 In re McNabb,
                                                                                          326 B.R. 785 (Bankr. D. Ariz. 2005) ................................................................................ 11, 12
                                                                                   27

                                                                                   28

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153             Filed: 06/02/21            Entered: 06/02/21 19:49:36                   Page 3 of                  3
                                                                                                                                            20
                                                                                    1 In re Nolan,
                                                                                          618 B.R. 860 (Bankr. C.D. Cal. 2020), aff’d, No. 2021 WL 528679 (C.D. Cal.
                                                                                    2     Feb. 12, 2021)............................................................................................................................ 7
                                                                                    3 Preblich v. Battley,

                                                                                    4    181 F.3d 1048 (9th Cir. 1999) ................................................................................................... 7

                                                                                    5 In re Presto,
                                                                                          376 B.R. 554 (Bankr. S.D. Tex. 2007) .................................................................................... 10
                                                                                    6
                                                                                      In re Rasmussen,
                                                                                    7     349 B.R. 747 (Bankr. M.D. Fla. 2006).................................................................................... 12
                                                                                    8 In re Schaefers,
                                                                                          623 B.R. 777 (B.A.P. 9th Cir. 2020) ....................................................................................... 14
                                                                                    9

                                                                                   10 In re Sissom,
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                          366 B.R. 677 (Bankr. S.D. Tex. 2007) .................................................................................... 10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                                                                      Taylor v. Freeland & Kronz,
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12     503 U.S. 638 (1992) ................................................................................................................ 19
                                                                                   13 In re Tober,
                                                     (323) 852‐1000




                                                                                          688 F.3d 1160 (9th Cir. 2012) ................................................................................................. 18
                                                                                   14

                                                                                   15 In re Vanderpol,
                                                                                          606 B.R. 425 (Bankr. D. Colo. 2019) ..................................................................................... 15
                                                                                   16
                                                                                      Wilson v. Rigby,
                                                                                   17     909 F.3d 306 (9th Cir. 2018) ................................................................................................... 13

                                                                                   18

                                                                                   19 State Cases

                                                                                   20 Kirkeby v. Superior Court,

                                                                                   21    33 Cal. 4th 642 (2004)............................................................................................................... 9

                                                                                   22 Nagel v. Westen,
                                                                                         59 Cal. App. 5th 740 (2021) ...................................................................................................... 9
                                                                                   23

                                                                                   24
                                                                                         Federal Statutes
                                                                                   25
                                                                                         11 U.S.C. § 522 ............................................................................................................................. 19
                                                                                   26
                                                                                         11 U.S.C. § 522(o) ................................................................................................................. passim
                                                                                   27

                                                                                   28

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153               Filed: 06/02/21              Entered: 06/02/21 19:49:36                       Page 4 of                   4
                                                                                                                                              20
                                                                                    1 11 U.S.C. § 522(p) ................................................................................................................. passim

                                                                                    2 11 U.S.C. § 522(q) ................................................................................................................. 8f1009

                                                                                    3

                                                                                    4 Federal Rules

                                                                                    5
                                                                                        Fed. R. Bankr. P. 1009(a) ................................................................................................................ 7
                                                                                    6
                                                                                        Fed. R. Bankr. P. 4003 ........................................................................................................... passim
                                                                                    7
                                                                                        Fed. R. Bankr. P. 4003(b)....................................................................................................... passim
                                                                                    8
                                                                                        Fed. R. Bankr. P. 4003(b)(1) ....................................................................................... 14, 15, 16, 18
                                                                                    9
                                                                                        Fed. R. Bankr. P. 4003(b)(4) .................................................................................................. passim
                                                                                   10
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                        Secondary Authorities
                                                                                   12

                                                                                   13 Collier on Bankruptcy, ¶ 522.13[1] (16th ed.) ........................................................................ 11, 12
                                                     (323) 852‐1000




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153             Filed: 06/02/21             Entered: 06/02/21 19:49:36                     Page 5 of                   5
                                                                                                                                            20
                                                                                    1           Zions Bancorporation, N.A. (“Zions”) submits its reply in support of its Objection to

                                                                                    2 Homestead Exemption (“Objection”) (Dkt. 74) and in response to the Opposition (“Opposition”)

                                                                                    3 (Dkt. 146) filed by the Debtor Evander Frank Kane (“Kane”). The Court should reject the

                                                                                    4 arguments raised in the Opposition and grant the relief requested in Zions’ Objection in full.

                                                                                    5 I.        Introduction

                                                                                    6           Kane is a professional hockey player under a remaining $29 million dollar NHL contract.

                                                                                    7 A few months prior to filing chapter 7 and while he was being sued personally by a phalanx of

                                                                                    8 creditors and in a year where he lost $1.5 million by gambling at casinos, Kane consulted with

                                                                                    9 himself in his capacity as the manager member of a Florida LLC (while represented by Pachulski

                                                                                   10 Stang Ziehl & Jones LLP). Kane decided to shield $600,000 in nonexempt equity from his two
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 multimillion dollar Canadian Properties by transferring those funds to himself as the manager of
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 the insider Florida LLC, and then used those funds (essentially all of his nonexempt assets) as a

                                                                                   13 down payment on a multimillion dollar mansion in San Jose. It is obvious that Kane intended to
                                                     (323) 852‐1000




                                                                                   14 conceal from the creditors suing him the transferred money and the ownership of the property via

                                                                                   15 these surreptitious transfers to an insider shell entity in Florida. Then, hours before Kane filed this

                                                                                   16 chapter 7 case, Kane in his capacity as the Florida LLC manager consulted with himself again, and

                                                                                   17 caused the LLC to transfer title to the residence to himself and his wife. He then invoked

                                                                                   18 California’s newly-enacted $600,000 homestead exemption as to the residence that he had owned

                                                                                   19 for only a few hours, again obviously manipulating the transfers to harm the creditors suing him.

                                                                                   20 Under Bankruptcy Code provisions specifically enacted by Congress to close the so-called

                                                                                   21 “mansion loophole,” the Court should disallow Kane’s $600,000 exemption in its entirety under

                                                                                   22 section 522(o) or, at the very least, reduce it to the statutory cap under section 522(p).

                                                                                   23 II.       Relevant Facts

                                                                                   24           Kane filed chapter 7 on January 9, 2021, and his meeting of creditors concluded on
                                                                                   25 February 23, 2021. See unnumbered Dkts. 30/31. Thereafter, on February 26, 2021, Kane filed an

                                                                                   26 Amended Schedule C, which amended schedule did not reflect any certificate of service. The

                                                                                   27 Amended Schedule does not appear to have been properly served on any creditors and it is lacking

                                                                                   28 any certificate of service. See Dkt. 37. On March 4, 2021, the chapter 7 trustee filed an application

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153   Filed: 06/02/21   Entered: 06/02/21 19:49:36        Page 6 of         6
                                                                                                                                  20
                                                                                    1 Motion for Authority to Convey Estate’s Equity in Real Estate and Resolve Dispute Concerning

                                                                                    2 Bank Accounts (“9019 Motion”) (Dkt. 42). The 9019 Motion seeks approval of a settlement

                                                                                    3 agreement, which, if approved, would entitle Kane to retain his $600,000.00 homestead exemption

                                                                                    4 in exchange for paying $255,000.00 to the estate, which payment would release the estate’s

                                                                                    5 interest in and claims to Kane’s Assets. (Settlement Agreement at ¶¶ 3-4, 8.) Zions objected to the

                                                                                    6 9019 Motion on March 25, 2021, asserting, among other things, that the trustee had failed to

                                                                                    7 provide evidence or even analysis concerning Kane’s homestead exemption. (See Dkt. 76.) To

                                                                                    8 date, the trustee has not set a hearing on Zions’ objection to the 9019 Motion.1

                                                                                    9 III.      Analysis

                                                                                   10           As analyzed below, the Court should reject Kane’s substantive arguments as well as his
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 procedural arguments and enter an order granting Zions’ Objection on the merits.
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12
                                                                                                A.     Section 522(o) Applies Squarely to Kane’s Actions and his Arguments to the
                                                                                   13                  Contrary Are Unsupported by Evidence or Legal Authority.
                                                     (323) 852‐1000




                                                                                   14           A debtor claiming a California homestead has the burden of proving entitlement to that
                                                                                   15 homestead exemption (unless a declaration of homestead has been recorded). In re Nolan, 618

                                                                                   16 B.R. 860, 865 (Bankr. C.D. Cal. 2020), aff’d, No. 2021 WL 528679 (C.D. Cal. Feb. 12, 2021); In

                                                                                   17 re Diaz, 547 B.R. 329, 337 (B.A.P. 9th Cir. 2016) (citing In re Tallerico, 532 B.R. 774, 788

                                                                                   18 (Bankr. E.D. Cal. 2015); In re Pashenee, 531 B.R. 834, 837 (Bankr. E.D. Cal. 2015)). Here, the

                                                                                   19 salient facts are undisputed. Kane is invoking California’s automatic homestead exemption,

                                                                                   20 which means that Kane has the burden of proof to demonstrate his entitlement to the exemption

                                                                                   21 under applicable law. Yet Kane has completely failed to meet his burden. He makes various vague

                                                                                   22 factual assertions in his Opposition. (See Opposition at 7:28-8:9.) None of these factual assertions

                                                                                   23

                                                                                   24           1
                                                                                               Kane failed to properly serve his Amended Schedule C on all creditors entitled to notice.
                                                                                   25 Compare Dkt. 37 with creditor matrix; see also Dkt. 16 (reflecting Zions’ Notice of Change of
                                                                                      Address). As a result, the deadline to file objections to Kane’s exemptions is tolled as to these
                                                                                   26 affected creditors. See Fed. R. Bankr. P. 1009(a); Preblich v. Battley, 181 F.3d 1048, 1052-53 (9th
                                                                                      Cir. 1999) (citation omitted); In re Aurelio, 252 B.R. 102, 104 (Bankr. N.D. Miss. 2000) (finding
                                                                                   27
                                                                                      improper notice of amended schedule where no certificate of service was filed by the debtor). The
                                                                                   28 trustee has, so far, declined to object to Kane’s homestead exemption on behalf of the estate.

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153   Filed: 06/02/21   Entered: 06/02/21 19:49:36      Page 7 of        7
                                                                                                                                  20
                                                                                    1 are supported by credible and admissible testimony or evidence. (Cf., generally, Kane Declaration

                                                                                    2 Dkt. 146.)2 Accordingly, Kane has failed to meet his burden and the Court should sustain the

                                                                                    3 Objection for that reason.

                                                                                    4           Kane’s undisputed actions come squarely within the ambit of section 522(o). He used an

                                                                                    5 insider shell entity to convert $600,000 USD (Sworn Schedule D. Dkt 18) in nonexempt assets

                                                                                    6 into a $600,000 USD homestead at a time when he was hopelessly insolvent, incurring massive

                                                                                    7 gambling losses, and being sued by numerous creditors. He concealed the property through insider

                                                                                    8 transfers with the obvious intent to hinder, delay, and defraud his creditors and then transferred the

                                                                                    9 property to himself literally hours before filing chapter 7.

                                                                                   10           Kane cites Gill v. Stern (In re Stern), 345 F.3d 1036 (9th Cir. 2003). But, Stern does not
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 help him. Critically, Stern was decided before Congress enacted sections 522(o), (p), and (q) to
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 close the “mansion loophole.” In addition, Stern is factually distinguishable. In Stern, the Ninth

                                                                                   13 Circuit found that where the only evidence presented is that non-exempt assets were “deliberately
                                                     (323) 852‐1000




                                                                                   14 converted to exempt assets just prior to filing the bankruptcy petition,” such evidence is

                                                                                   15 “insufficient as a matter of law to establish fraud.” Id. at 1044. The Stern court then analyzed the

                                                                                   16 badges of fraud and concluded that “With the exception of the arbitration loss and the speculative

                                                                                   17 insolvency, the other articulated badges of fraud are simply restatements of the accusation that

                                                                                   18 Stern converted nonexempt assets into exempt assets, an accusation that cannot support a finding

                                                                                   19 of fraud.” Id. at 1045.

                                                                                   20           The distinctions between Stern and the instant case are decisive. Here, Kane was balance

                                                                                   21 sheet and equitably insolvent and did orchestrate a scheme to convert essentially all of his

                                                                                   22 nonexempt assets in to a homestead exemption hours before filing chapter 7. He concealed these

                                                                                   23 nonexempt assets by using an insider shell entity based in Florida. He then converted the equity to

                                                                                   24
                                                                                                2
                                                                                   25          Should the Court find that Kane’s two-page declaration raises a material issue of fact—
                                                                                      including specifically any vague commingling statements—Zions demands a full evidentiary
                                                                                   26 hearing to allow cross-examination and testimony concerning tracing and the application of the
                                                                                      lowest intermediate balance rule or similar tracing rules. This is not necessary on the record before
                                                                                   27
                                                                                      the Court, but out of an abundance of caution, Zions formally demands an evidentiary hearing to
                                                                                   28 the extent the Court finds that Kane has actually raised a disputed material factual issue.

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153   Filed: 06/02/21   Entered: 06/02/21 19:49:36        Page 8 of          8
                                                                                                                                  20
                                                                                    1 community property hours before filing chapter 7. This was done while he was being sued by

                                                                                    2 numerous creditors and while he had gambled and lost $1.5 million. In short, his actions and the

                                                                                    3 undisputed evidentiary record demonstrate that Kane acted with the requisite intent to hinder,

                                                                                    4 delay, and defraud his creditors.

                                                                                    5           In addition, Stern appears to conflict with Nagel v. Westen, 59 Cal. App. 5th 740 (2021).

                                                                                    6 Nagel was decided a few days prior to Kane’s filing bankruptcy and is therefore applicable under

                                                                                    7 the “snapshot rule.” In Nagel, the California Court of Appeal held that under California’s voidable

                                                                                    8 transactions laws “physically relocating personal property and transmitting or transporting sale

                                                                                    9 proceeds out of state, then transmuting them into a different legal form, may constitute a direct or

                                                                                   10 indirect mode of parting with assets or one’s interest in those assets. As such, Nagel adequately
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 alleged a ‘transfer’ under the UVTA.” Id. at 749. The Court reasoned that “asset” is defined from
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 the creditor’s perspective, not the debtor’s, and that debtors may not avoid California’s voidable

                                                                                   13 transactions statutes “by simply manipulating an asset’s form or location without vesting legal title
                                                     (323) 852‐1000




                                                                                   14 or ownership in a third party.” Id. Nagel distinguished as dicta language from the California

                                                                                   15 Supreme Court in Kirkeby v. Superior Court, 33 Cal. 4th 642, 648 (2004), that a “transfer”

                                                                                   16 requires the conveyance of an interest to a third party. Just as in Nagel, Kane changed the form of

                                                                                   17 an asset (from non-exempt to exempt and from separate to community property) which act

                                                                                   18 qualifies as a “transfer” under California fraudulent transfer statutes.

                                                                                   19           Kane meets almost every badge of fraud (as set forth in detail in the Objection). Kane does

                                                                                   20 not rebut any of the evidence submitted in connection with the Objection, all of which amply

                                                                                   21 demonstrate that he intentionally hindered, delayed, and defrauded his creditors within the ambit

                                                                                   22 of section 522(o). In short, Stern is both legally and factually distinguishable given the state of

                                                                                   23 federal and California law on the petition date and considering Kane’s undisputed prepetition

                                                                                   24 actions, which come squarely within the concept of hinderance, delay, and defrauding creditors

                                                                                   25 under section 522(o).

                                                                                   26           Kane provides no evidence or analysis to support his assertion that Kane’s conversion of

                                                                                   27 the equity in his Canadian Properties into cash and then funneling it into his Residence does not

                                                                                   28 constitute “disposing of” property. (See Opposition at 8:23-9:2.) Applicable case law provides

                                                                                  Case:4245426v2
                                                                                         21-50028| 031205-0132
                                                                                                           Doc# 153   Filed: 06/02/21   Entered: 06/02/21 19:49:36        Page 9 of          9
                                                                                                                                  20
                                                                                     1 that use of nonexempt funds as a down payment on a homestead comes within the “disposing of”

                                                                                     2 language of section 522(o). In re Presto, 376 B.R. 554 at n. 19 (Bankr. S.D. Tex. 2007) (providing

                                                                                     3 that use of nonexempt proceeds “as a down payment or to pay down principal” comes within

                                                                                     4 section 522(o) “because these uses have a direct, equivalent increase in equity”) (citation omitted);

                                                                                     5 In re Sissom, 366 B.R. 677, 689 (Bankr. S.D. Tex. 2007) (finding that conversion of nonexempt

                                                                                     6 assets to purchase a homestead comes with the “disposed of” language of section 522(o)). See

                                                                                     7 also In re Keck, 363 B.R. 193, 208 (Bankr. D. Kan. 2007) (providing that obtaining credit and

                                                                                     8 using those proceeds to improve a homestead comes within the ambit of section 522(o)). The

                                                                                     9 Court should reject Kane’s unsupported legal argument.

                                                                                   10           Kane concedes that the Canadian Properties were not exempt, but then states that “Kane
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 also acknowledges that the proceeds from the loan were combined with his other funds to make
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 the down payment on the Residence.” (Opposition at 9:4-5.) These vague commingling statements

                                                                                   13 peppered throughout Kane’s Opposition simply fail to actually raise disputed material issue of
                                                     (323) 852‐1000




                                                                                   14 fact. Kane notably admits that $600,000 in nonexempt equity was used as a down payment. At any

                                                                                   15 rate, none of these statements are supported by credible and admissible evidence. All should be

                                                                                   16 disregarded. Kane states that there is no “evidence” that the disposition was done to hinder, delay,

                                                                                   17 or defraud creditors. To the contrary, the Objection lays out in detail with authenticated evidence

                                                                                   18 each badge of fraud, which is the best evidence of Kane’s intent (aside from him coming out and

                                                                                   19 saying what his subjective intentions were).

                                                                                   20           And, Kane utterly fails to address several of the badges of fraud analyzed in detail in

                                                                                   21 Zions’ Objection. For example, Kane completely ignores his admitted balance sheet insolvency,

                                                                                   22 his admission concerning the numerous lawsuits against him at the time, his undeniable insider

                                                                                   23 transfers of substantially all of his assets on the eve of bankruptcy.

                                                                                   24           Kane states in a footnote that Ms. Kane’s community interests are property of the estate

                                                                                   25 under section 541(a)(2). (Opposition at n. 6.) But Kane fails to address the legally operative point:

                                                                                   26 Kane transferred his interests in the Canadian Properties (in which Mrs. Kane had no apparent

                                                                                   27 interest) to an LLC which Mrs. Kane held a 50% interest. Kane provided no evidence that this

                                                                                   28 transfer was anything other than a gratuitous transfer to his wife to shield Kane’s assets from his

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36        Page 10 of        10
                                                                                                                                  20
                                                                                     1 creditors (again, to “hinder, delay, or defraud” creditors). This was not an apples-to-apples transfer

                                                                                     2 of community property in one form to community property in another form. Rather, it was a

                                                                                     3 fraudulent conversion of non-community property (of Kane) to community property (of Kane and

                                                                                     4 his wife). Kane misses this critical point and fails to address it entirely. Again, Kane has failed to

                                                                                     5 meet his burden of proof.

                                                                                     6          B.      Section 522(p) Applies in California.

                                                                                     7          Kane asserts that section 522(p) does not apply in opt-out states like California. In support,

                                                                                     8 of this assertion, Kane cites In re McNabb, 326 B.R. 785 (Bankr. D. Ariz. 2005). McNabb held

                                                                                     9 that the section 522(p) “cap” only applies in states which have not opted out of the federal

                                                                                   10 exemption scheme. California has opted-out, and so Kane asserts that the Court should overrule
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Zions’ section 522(p) objection.
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12           Simply put, this legal argument is untenable because McNabb’s analysis is erroneous. The

                                                                                   13 McNabb court found that the cap only applied “as a result of electing under subsection (b)(3)(A) to
                                                     (323) 852‐1000




                                                                                   14 exempt property under State or local law.” McNabb, 326 B.R. at 788. The court construed the

                                                                                   15 phrase “as a result of electing” to refer to the election made by a debtor in non-opt-out-states (i.e.,

                                                                                   16 where the debtor may “elect” either the federal or the state statutory exemption scheme). Collier

                                                                                   17 on Bankruptcy points to another, more plain, interpretation of this “electing” phrase in

                                                                                   18 section 522(p):

                                                                                   19           A possible explanation for the “electing” language, not considered by the McNabb
                                                                                                court, is that congress intended the homestead limitations to apply when the debtor
                                                                                   20           elects to exempt homestead property under section 522(b)(3)(A), but not when the
                                                                                                debtor elects to exempt homestead property under section 522(b)(3)(B) that is held
                                                                                   21           as a tenant by the entirety or by joint tenancy, if that interest is exempt from
                                                                                                process under nonbankruptcy law. The existence of section 522(b)(3)(B) points to
                                                                                   22           another form of election available to debtors. Moreover, the exemption under
                                                                                                section 522(b)(3)(B) is available to debtors in all states to the extent recognized by
                                                                                   23           state law, even in opt-out states, and would therefore suggest a reason why
                                                                                                Congress may have included the “electing” language.
                                                                                   24

                                                                                   25 Collier on Bankruptcy, ¶ 522.13[1] (16th ed.). See also In re Kaplan, 331 B.R. 483, 486 (Bankr.

                                                                                   26 S.D. Fla. 2005) (rejecting McNabb’s reasoning as being a “shaky platform”).

                                                                                   27           Once again, the plain meaning rule applies. If the Court decides to interpret the “electing”

                                                                                   28 language of section 522(p) as the McNabb court did, then it is definitively ambiguous—capable of

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21     Entered: 06/02/21 19:49:36        Page 11 of       11
                                                                                                                                  20
                                                                                     1 two plausible yet mutually-exclusive and conflicting alternative meanings (i.e., the interpretation

                                                                                     2 used by McNabb versus the one recognized by Collier and Kaplan). As a result, the Court may

                                                                                     3 then—and only then—resort to legislative history to ascertain Congress’ intention to give meaning

                                                                                     4 to the statute.

                                                                                     5          The legislative history for section 522(p) demonstrates that Congress intended it to apply

                                                                                     6 broadly and did not intend to limit it to only the handful of non-opt out states. See In re

                                                                                     7 Rasmussen, 349 B.R. 747, 752 (Bankr. M.D. Fla. 2006) (citing In re Kane, 336 B.R. 477, 481-82

                                                                                     8 (Bankr. D. Nev. 2006) (holding that section 522(p) was designed to close “the ‘millionaire’s

                                                                                     9 mansion’ loophole in the current bankruptcy code that permits corporate criminals to shield their

                                                                                   10 multi-million dollar homesteads”); In re Virissimo, 332 B.R. 201, 207 (Bankr. D. Nev. 2005)).
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Accordingly, should the Court find the “electing” phrase of section 522(p) ambiguous, the Court
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 should still reject McNabb and adopt the interpretative analysis of Collier and Kaplan.

                                                                                   13           Kane asserts that this is not a “mansion loophole” case because Kane did not “flee” to
                                                     (323) 852‐1000




                                                                                   14 California for the purpose of invoking its homestead exemption, but rather “he moved to

                                                                                   15 California in February 2018 as a result of being traded to the Sharks….” (Opposition at 6:11-12.)

                                                                                   16 This misses the point. It is undisputed that Kane acquired a homestead (by acquiring title in the

                                                                                   17 name of an insider shell entity located in Florida which was held in both Kane and his wife’s

                                                                                   18 names) within the timeframe of section 522(p) and then transferred title to himself and his wife

                                                                                   19 within hours of filing chapter 7 (claiming California’s newly-enacted $600,000.00 homestead

                                                                                   20 exemption). This squarely comes within the “mansion loophole” that Congress expressly intended

                                                                                   21 to curtail in the 2005 BAPCPA amendments, including section 522(p). Courts have rejected

                                                                                   22 similarly specious arguments. See In re Kaplan, 331 B.R. at 488 (“Nowhere within the Report is it

                                                                                   23 ever suggested that the homestead limitations in the Reform Act are limited to Texas and

                                                                                   24 Minnesota as concluded in McNabb. To arrive at this result based on a strained and convoluted use

                                                                                   25 of statutory interpretation in the face of this unambiguous legislative intent is simply wrong.”)

                                                                                   26 (citing 151 Cong. Rec. H1993–01, 2048 (2005)).

                                                                                   27           The Court should reject Kane’s arguments under McNabb—section 522(p) applies in opt-

                                                                                   28 out states like California.

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36       Page 12 of       12
                                                                                                                                  20
                                                                                     1          C.     Kane’s Argument that He Gets to Keep $245,000 in Purported “Appreciation”
                                                                                                       From August 2020 to the Petition Date is Flawed and Unsupported by
                                                                                     2                 Evidence.

                                                                                     3          Kane asserts that, if section 522(p) applies, he is entitled to $245,000 in purported

                                                                                     4 “appreciation” based on the difference between the Property’s “purchase price” in August of 2020

                                                                                     5 and the trustee’s valuation conducted “shortly after the case was filed.” (Opposition at 7:18.) This

                                                                                     6 statement is unsupported by evidence and should be disregarded. Kane arrives at this

                                                                                     7 “appreciation” figure by taking the purported purchase price (unsupported by authenticated

                                                                                     8 evidence) and comparing it to the chapter 7 trustee’s purported valuation (also unsupported by

                                                                                     9 evidence) and then announcing that Kane is entitled to the difference. Kane’s method is flawed

                                                                                   10 and without legal or evidentiary support. If the Court finds that Kane has made an evidentiary
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 showing and is entitled to any purported “appreciation,” Zions demands a full evidentiary hearing.
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12           Kane states that it is purportedly undisputed that “Kane and his wife acquired the

                                                                                   13 Residence in August 2020 for the price of $3,030,000.” (Opposition at 7:15-16 (emphasis added).)
                                                     (323) 852‐1000




                                                                                   14 This is a sleight of hand and is very obviously materially false. What is undisputed is that Kane’s

                                                                                   15 Florida limited liability company acquired the Residence in August 2020 (not Kane), and that

                                                                                   16 Kane and his wife acquired the Residence by grant deed recorded literally hours before Kane filed

                                                                                   17 chapter 7 bankruptcy. Any “appreciation” in those brief moments between the recordation of the

                                                                                   18 LLC’s grant deed (at 3:16 p.m. PST on January 8, 2021) and Kane’s filing his chapter 7 petition

                                                                                   19 (on January 8, 2021) has not been proven as a factual matter by Kane.

                                                                                   20           The Ninth Circuit case of In re Greene, which was cited by Kane in support of his

                                                                                   21 argument, goes precisely the other way. See In re Greene, 583 F.3d 614, 624 (9th Cir. 2009) (“We

                                                                                   22 hold that ‘any amount of interest that was acquired,’ as used in Section 522(p)(1), means the

                                                                                   23 acquisition of ownership of real property….”) (emphasis added). Again, Kane did not acquire

                                                                                   24 ownership of the Residence in August 2020, his insider shell entity did. Kane did not own the

                                                                                   25 Residence until hours before his bankruptcy was filed. And, the estate—not Kane—would be

                                                                                   26 entitled to any postpetition appreciation not otherwise exempted under section 522(p)’s cap. See

                                                                                   27 Wilson v. Rigby, 909 F.3d 306, 308-309 (9th Cir. 2018) (citing 11 U.S.C. § 541(a)(6) and

                                                                                   28 Schwaber v. Reed (In re Reed), 940 F.2d 1317, 1323 (9th Cir. 1991)).

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36         Page 13 of    13
                                                                                                                                  20
                                                                                     1          Importantly, Kane has failed to demonstrate that he had a sufficient cognizable legal or

                                                                                     2 equitable interest in the Residence to claim a homestead exemption in the property prior to

                                                                                     3 January 8, 2021, when he caused the LLC transfer the Residence to himself and his wife. Prior to

                                                                                     4 this transfer in January 2021, Kane would not have been entitled to claim a homestead exemption

                                                                                     5 in the Residence because his LLC membership interest coupled with his apparent possessory

                                                                                     6 interest in the Residence is insufficient as a matter of California law to qualify for a homestead

                                                                                     7 exemption. See In re Schaefers, 623 B.R. 777, 783 (B.A.P. 9th Cir. 2020) (finding that under

                                                                                     8 California law, a debtor could not claim a homestead exemption in the real property of an LLC,

                                                                                     9 co-owned by debtor and debtor's spouse, that contained a dwelling where debtor resided because

                                                                                   10 debtor did not have a legal or equitable interest in the real property and because possession of the
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 property together with ownership of the membership interest was not enough). Kane has provided
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 no evidence of any beneficial or equitable interest sufficient to support a homestead exemption

                                                                                   13 prior to the LLC’s transfer of the Residence to Kane on January 8, 2021.
                                                     (323) 852‐1000




                                                                                   14           The Court should reject Kane’s arguments as being contrary to Ninth Circuit law and

                                                                                   15 contrary to the undisputed facts of this case.

                                                                                   16           D.     The Court Should Reject Kane’s Procedural Arguments.

                                                                                   17           Kane’s procedural arguments are moot and fail as a matter of law as analyzed below.

                                                                                   18                  1.      The Homestead Objection was Timely Filed and Served.

                                                                                   19           On March 25, 2021, Zions filed its Objection to Homestead Exemption (defined above as
                                                                                   20 “Objection”) (Dkt. 74) and served it by mail and electronically upon, among others, the chapter 7

                                                                                   21 trustee, the U.S. trustee, certain creditors, and Kane’s counsel of record. See Certificate of Service

                                                                                   22 Dkt. 74-2. On April 26, 2021, (33 days after the Objection was filed and eight days in advance of

                                                                                   23 the initial hearing on the Objection), Zions mailed and overnighted a copy of the Objection to

                                                                                   24 Kane at his residence.

                                                                                   25           On April 27, 2021, Kane filed a Limited Response (“Limited Response”) (Dkt. 106) to the
                                                                                   26 Objection, requesting that the Court summarily overrule the Objection on the grounds that Kane

                                                                                   27 contended that the Objection failed to comply with Rule 4003(b)(4) of the Federal Rules of

                                                                                   28 Bankruptcy Procedure (“Rules”) because although Zions served Kane’s counsel of record by mail

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36       Page 14 of         14
                                                                                                                                  20
                                                                                     1 and electronically, “Zions did not serve Mr. Kane with the Objection.” (Dkt. 106 2:10-11.) This

                                                                                     2 statement was untrue when it was made, because Zions had in fact served Kane with the Objection

                                                                                     3 the day before (and had also served his counsel some 33 days prior).

                                                                                     4          On April 28, 2021, Zions filed a motion to continue (“Motion to Continue”) (Dkt. 109) the

                                                                                     5 hearing on the Objection purportedly for the express purposes of resolving any due process or

                                                                                     6 procedural objections by Kane, allowing Kane’s full substantive response, and permitting the

                                                                                     7 Court to then rule on the merits of the Objection. On April 29, 2021, the Court entered an order

                                                                                     8 granting Zions’ Motion to Continue (Dkt. 110).

                                                                                     9          Rule 4003(b)(1) provides that “a party in interest may file an objection to the list of

                                                                                   10 property claimed as exempt within 30 days after any amendment to the list or supplemental
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 schedules is filed, whichever is later….” (emphasis added). Rule 4003(b)(4) provides that “A
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 copy of any objection shall be delivered or mailed to the trustee, the debtor and the debtor’s

                                                                                   13 attorney, and the person filing the list and that person’s attorney.” (emphasis added).
                                                     (323) 852‐1000




                                                                                   14           Here, it is undisputed that Zions filed its Objection within 30 days of the conclusion of

                                                                                   15 Kane’s meeting of creditors and that it also served all parties entitled to notice under Rule

                                                                                   16 4003(b)(4). Accordingly, Zions has fully complied with Rule 4003(b). As analyzed below, the

                                                                                   17 Court should reject Kane’s arguments to the contrary.

                                                                                   18                  2.      The Court Should Apply the Plain Meaning of the Rule and Reject Kane’s
                                                                                                               Request that the Court Inject a Brand New 30-Day Service Rule Into Rule
                                                                                   19                          4003(b).
                                                                                   20           “[W]hen the statute’s language is plain, the sole function of the courts—at least where the
                                                                                   21 disposition required by the text is not absurd—is to enforce it according to its terms.” Lamie v.

                                                                                   22 U.S. Tr., 540 U.S. 526, 534 (2004) (citation and internal quotation marks omitted). Prior versions

                                                                                   23 of the same rule cannot make a rule “ambiguous” such that resort to legislative history is required

                                                                                   24 to interpret the present rule. Id. Under the plain meaning rule, a court may not add words or

                                                                                   25 rewrite a non-ambiguous federal statute. Id. at 538. The plain meaning rule applies to federal rules

                                                                                   26 of bankruptcy procedure. In re Vanderpol, 606 B.R. 425, 428 (Bankr. D. Colo. 2019) (citing

                                                                                   27 Pavelic & LeFlore v. Marvel Entm’t Group, 493 U.S. 120, 123 (1989)).

                                                                                   28

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21     Entered: 06/02/21 19:49:36        Page 15 of       15
                                                                                                                                  20
                                                                                     1          Here, the undisputed facts demonstrate that Zions has met the letter and the purpose of

                                                                                     2 Rule 4003(b). Zions filed its Objection 30 days of the completion of Kane’s meeting of creditors,

                                                                                     3 which satisfies Rule 4003(b)(1). And, Zions promptly served Kane, his attorney, and all other

                                                                                     4 requisite parties by mail (among other methods). Zions then went a step further and obtained a

                                                                                     5 continuance of the hearing to obviate any procedural objections or due process qualms and allow

                                                                                     6 additional time for Kane to make a substantive response. In short, notice is not the issue here. In

                                                                                     7 fact, Kane does not allege or provide any evidence that he lacked prompt or adequate notice of the

                                                                                     8 Objection or that he lacked sufficient time to oppose the Objection. See, generally, Kane

                                                                                     9 Declaration Dkt. 147. Rather, Kane is asking the Court to inject a brand new service deadline into

                                                                                   10 Rule 4003(b) and then overrule Zions objection based on that newly-minted service deadline. As
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 set forth herein, the Court may not do as Kane requests. The Court should decline Kane’s request
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 and simply apply the plain text of the Rule.

                                                                                   13
                                                     (323) 852‐1000




                                                                                                       3.      The Court Should Decline to Follow Bush Because it is Both Misguided
                                                                                   14                          and Materially Factually Distinguishable.
                                                                                   15           Kane bases his “new service rule” argument on the misguided and materially factually
                                                                                   16 distinguishable case of In re Bush, 346 B.R. 523 (Bankr. E.D. Wash. 2006). As a threshold matter,

                                                                                   17 the Bush court expressly declined to opine on the instant fact-pattern. As the Bush court put it:

                                                                                   18           Rule 4003(b) is clear that the objection must be filed within the 30-day time limit.
                                                                                                The rule is also clear that the objection must be delivered or mailed to the debtor
                                                                                   19           and the debtor’s attorney. What is less clear, and at issue here, is what happens
                                                                                                when the objection is timely filed but not delivered or mailed to the debtor and the
                                                                                   20           debtor’s attorney for sometime thereafter—outside the 30-day time limit. There is
                                                                                                another issue that the court does not decide: What is the consequence of the
                                                                                   21           trustee’s failure to deliver or mail a copy of the objection to the debtors?
                                                                                   22 Id. at 525 (emphasis added). For this reason alone, the Court should disregard Bush. Bush is also

                                                                                   23 factually distinguishable. In Bush, the trustee never served the objection on the debtor, and the

                                                                                   24 trustee failed to mail-serve anyone until well after the 30-day filing deadline had expired. See id.

                                                                                   25 Although NEF notice was generated by the filing of the objection, the trustee did not mail-serve

                                                                                   26 the debtor’s attorney until some 87 days after the conclusion of the meeting of creditors. Id. The

                                                                                   27 court emphasized that its own local rules “pointedly” did not authorize electronic service. Id. at

                                                                                   28 526. The matter came on for hearing without the debtor ever having been served—either by mail

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36       Page 16 of          16
                                                                                                                                  20
                                                                                     1 or otherwise. See id. at 524. By contrast, Kane’s attorney was mail-served within the 30-day filing

                                                                                     2 deadline, Kane was mail and overnight mail served prior to the initially-set hearing, and the

                                                                                     3 hearing was in fact continued by the Court to allow additional time for substantive objections by

                                                                                     4 Kane. In short, Bush has no factual bearing on the instant case.

                                                                                     5          In addition, Bush’s “interpretation” of Rule 4003(b) is erroneous. For whatever reason, the

                                                                                     6 court felt compelled to add a 30-day service deadline to Rule 4003(b). (This is what Kane is

                                                                                     7 asking this Court to do.) The Bush court announced that a “clear,” “bright line” rule that would be

                                                                                     8 easy to follow would only help ensure good and timely notice and would avoid “secret or

                                                                                     9 undisclosed objections.” Id. at 525-27. The Bush court defended its new rule by explaining that it

                                                                                   10 would only improve the existing rule by furthering its presumed policy and purpose of prompt
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 notice. See id. at 526.
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12           The Bush court fretted about the need to avoid “interpreting” Rule 4003(b) as to require

                                                                                   13 service “within a reasonable period of time” because that would “inject[] uncertainty into Rule
                                                     (323) 852‐1000




                                                                                   14 4003(b).” But, it then went on to do exactly that—by arbitrarily choosing what it felt was a

                                                                                   15 “reasonable period of time” for service—the thirty-day filing deadline of Rule 4003(b)(1). The

                                                                                   16 Bush court’s policy decisions were inappropriate and its reasoning was fallacious.

                                                                                   17           Good rule or not, the Bush court cited no authority that would permit it to engage in

                                                                                   18 judicial rule-making (dubbed “interpretation”) and create a service deadline where none existed

                                                                                   19 before.3

                                                                                   20

                                                                                   21

                                                                                   22           3
                                                                                                   The Bush court’s “bright line” drop-dead service rule also ignores informal exemption
                                                                                         objections. An information exemption objection may be timely filed as, for example, an adversary
                                                                                   23
                                                                                         proceeding, but then not served until after the 30-day filing deadline. This is exactly what
                                                                                   24    happened in In re Lee, 889 F.3d 639 (9th Cir. 2018), where an adversary complaint was timely
                                                                                         filed, but not served until after the 30-day filing deadline. Just as here, the debtor in Lee never
                                                                                   25    disputed having received actual notice but, by contrast, in Lee, formal service upon him was never
                                                                                         actually accomplished. Id. at 645; see Bankr. D. Hawaii 14 90003 Dkt. 1, 2, 6, 303, 307, D.
                                                                                   26    Hawaii 1:15-cv-00100 Dkt. 19 (Zions requests the Court to take judicial notice of this record). The
                                                                                         Ninth Circuit nonetheless rejected the debtor’s due process arguments, finding that the adversary
                                                                                   27
                                                                                         complaint was at least timely filed and that Rule 4003(b) provided the debtor with timely notice
                                                                                   28    despite the lack of a formal exemption objection (or formal service for that matter). See id. at 646.


                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36        Page 17 of       17
                                                                                                                                  20
                                                                                     1                  4.      The Court Should Not Apply “Strict Construction” or “Liberal
                                                                                                                Construction” of Rule 4003(b)(4) Where Kane Does Not Dispute That He
                                                                                     2                          Received Timely Notice.

                                                                                     3          The Ninth Circuit has recognized that courts should not apply a hyper-technical or

                                                                                     4 “liberal” and pro-debtor construction to the procedural rules governing exemption objections

                                                                                     5 where the debtor actually received timely notice. See In re Lee, 889 F.3d 639, 642, 646 (9th Cir.

                                                                                     6 2018) (characterizing Rule 4003(b)(4) as a “procedural requirement[]” and declining to adopt a

                                                                                     7 hyper-technical interpretation of Rule 4003 “where its purpose to ‘provide the debtor with timely

                                                                                     8 notice’ has been clearly satisfied”).

                                                                                     9          Here, Kane does not argue that he did not receive timely notice. Rather, Kane argues that

                                                                                   10 Rule 4003(b)(4) should be “interpreted” to add a 30-day service rule which does not exist in the
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 text of the Rule. The legal authority cited by Kane in support of this request is sourced from the
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 Bush decision and elsewhere—the ubiquitous “liberal” or “strict” construction cases dealing with

                                                                                   13 exemption statutes and exemption filing deadlines (not service deadlines). These cases do not
                                                     (323) 852‐1000




                                                                                   14 apply to Rule 4003(b)(4).

                                                                                   15           Kane also cites In re Tober, 688 F.3d 1160, 1163 (9th Cir. 2012) and In re Arrol, 170 F.3d

                                                                                   16 934, 937 (9th Cir. 1999) for the proposition that the Court should apply liberal construction to

                                                                                   17 exemption statutes in favor of the debtor. Opposition at 4:5-9. But, these so-called “liberal

                                                                                   18 construction” statutes do not apply to procedural rules such as Rule 4003(b)(4). Indeed, the Ninth

                                                                                   19 Circuit in In re Lee found that procedural rules relating to exemptions, including Rule 4003(b)

                                                                                   20 specifically, should not be construed in a wooden manner where timely notice is not disputed. See

                                                                                   21 In re Lee, 889 F.3d at 646.4

                                                                                   22

                                                                                   23           4
                                                                                                   Kane’s Opposition actually copy and pastes from In re Lee, but fails to attribute the quote
                                                                                   24    or to use quotation marks. And, Kane omits the very next sentence from Lee which clarifies the
                                                                                         holding in a manner that is material to this Objection proceeding. That omitted portion is as
                                                                                   25    follows: “Lee points to no instance, however, where we have applied this rule of statutory
                                                                                         construction to interpret the procedural rules governing objections to exemptions. We have
                                                                                   26    previously declined to construe “the trustee’s ability to inhibit exemptions” under 11 U.S.C. § 522
                                                                                         strictly…, and likewise decline to adopt a hypertechnical interpretation of Rule 4003 where its
                                                                                   27
                                                                                         purpose to “provide the debtor with timely notice” has been clearly satisfied….” In re Lee, 889
                                                                                   28    F.3d at 646. Kane’s Opposition’s omissions are misleading and improper.


                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21    Entered: 06/02/21 19:49:36        Page 18 of       18
                                                                                                                                  20
                                                                                     1          In addition, just as Bush did, Kane cites Taylor v. Freeland & Kronz, 503 U.S. 638 (1992)

                                                                                     2 and In re Laurain, 113 F.3d 595 (6th Cir. 1997) for the proposition that Rule 4003 should be

                                                                                     3 “strictly interpreted” “for the protection of debtors.” Opposition at 5:11-12, n. 2. But these cases

                                                                                     4 dealt only with the 30-day filing deadline, not some judicially-created service deadline. More

                                                                                     5 fundamentally, those cases are not “strictly interpreting” Rule 4003(b) “for the protection of

                                                                                     6 debtors.” Rather, those cases are strictly interpreting the rules as written by applying the plain

                                                                                     7 meaning rule. This Court is also required to apply the plain meaning doctrine. Notably, the strict

                                                                                     8 construction doctrine actually prohibits the court from adding words (or deadlines) where none

                                                                                     9 exist (i.e., it prevents the Court from doing what Kane is asking it to do). In short, the “strict

                                                                                   10 construction” cases only cut against Kane’s arguments and are antithetical to the Bush court’s
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 analysis. The Court should reject Kane’s argument and apply the plain meaning of Rule 4003(b).
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12           Indeed the central irony of Kane’s argument is that a judicially-created service drop-dead

                                                                                   13 rule deprives everyone of notice—the debtor, the trustee, the estate, the creditors, pro se parties—
                                                     (323) 852‐1000




                                                                                   14 because this new drop-dead service rule has never been promulgated and exists nowhere in the

                                                                                   15 text of Rule 4003(b).

                                                                                   16                   5.      The Case of Fisher is Better Reasoned and More Factually On Point.

                                                                                   17           In Zions’ Motion to Continue, it directed the Court to In re Fisher, 63 B.R. 649, 651
                                                                                   18 (Bankr. W.D. Ky. 1986) (analyzing predecessor Rule 4003(b) which has essentially the same

                                                                                   19 language as the current Rule 4003(b)(4)), where the court held:

                                                                                   20           [W]e find that debtor’s argument that the objection must be mailed to both the
                                                                                                debtor and his attorney, to be without merit. Service on the debtor’s attorney was
                                                                                   21           obviously sufficient to give the debtor notice of the objections. Rule 4003(b) states
                                                                                                that copies of the objections shall be delivered or mailed to the trustee and to the
                                                                                   22           person filing the list and his attorney. Reading this language literally and carried to
                                                                                                the extreme, one could conclude that “the person filing the list” means someone
                                                                                   23           from the attorney’s office who physically filed the same. We decline to read the
                                                                                                Rule so literally as to mandatorily require service on both the debtor and his
                                                                                   24           attorney.
                                                                                   25           Predecessor Rule 4003(b) and current Rule 4003(b)(4) have essentially identical
                                                                                   26 operative language. Predecessor Rule 4003(b) provided that “Copies of the objections shall

                                                                                   27 be delivered or mailed to the trustee and to the person filing the list and his attorney,”

                                                                                   28 whereas the current version of Rule 4003(b)(4) provides that “A copy of any objection

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21     Entered: 06/02/21 19:49:36         Page 19 of        19
                                                                                                                                  20
                                                                                     1 shall be delivered or mailed to the trustee, the debtor and the debtor’s attorney, and the

                                                                                     2 person filing the list and that person’s attorney.” The Fisher case is not only analytically

                                                                                     3 sound, it is factually on-point. In fact, Zions gave more notice to Kane than the notice

                                                                                     4 given in Fisher. The Court should adopt Fisher and reject Bush.

                                                                                     5                 6.      The Court May Not Summarily Overrule the Objection.

                                                                                     6          Assuming arguendo that Kane and Bush are correct, neither Kane nor Bush explain

                                                                                     7 why that rule should require the Court to summarily overrule an objection where service

                                                                                     8 was, in fact, accomplished prior to the hearing and a continuance was granted to allow full

                                                                                     9 due process rights and an opportunity to object. Again, Kane does not assert that he lacked

                                                                                   10 sufficient notice (and prompt service and notice was clearly provided). Service was
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 accomplished eight days before the initial hearing and Zions obtained an additional
                                           LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 continuance to avoid procedural objections. Accordingly, there is simply no cognizable

                                                                                   13 basis—and neither Kane nor Bush have cited any—to allow the Court to summarily
                                                     (323) 852‐1000




                                                                                   14 overrule the Objection based on this arbitrary and bizarrely draconian doomsday rule

                                                                                   15 (which is not based on any text of the actual rule itself).

                                                                                   16 IV.       Conclusion

                                                                                   17           As analyzed above, the Court should sustain Zions’ Objection on the merits. To the extent
                                                                                   18 the Court is inclined to adopt any of Kane’s factual allegations in contravention of the

                                                                                   19 authenticated credible evidence presented by Zions in this matter, Zions demands a full

                                                                                   20 evidentiary hearing and briefing schedule.

                                                                                   21 DATED: June 2, 2021                          FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                   MICHAEL GERARD FLETCHER
                                                                                   22                                              GERRICK M. WARRINGTON
                                                                                   23

                                                                                   24
                                                                                                                                   By:          /s/ Gerrick M. Warrington
                                                                                   25                                                    GERRICK M. WARRINGTON
                                                                                                                                         Attorneys for creditor Zions Bancorporation, N.A.
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case:4245426v2
                                                                                        21-50028 | 031205-0132
                                                                                                          Doc# 153   Filed: 06/02/21     Entered: 06/02/21 19:49:36       Page 20 of    20
                                                                                                                                  20
